03-15-00307-CR
                                                                                 August 11, 2015

                                   COURT OF APPEALS
                       3rd DISTRICT
                     (AUSTIN, TEXAS)
RANDY ATES,                   §
            APPELLANT PROSE, §
v.                            §    CAUSE NO. DIDC06-302099
                                                  §
THE STATE OF TEXAS                                §

                           MOTION TO ABATE APPEAL
                           (pursuant to Rule 44.4 T.R.A.P.)

TO THE HONORABLE JUDGE OF SAID COURT:
   Comes Now, RANDY ATES, to file his Motion to Abate his appeal in order to obtain a
complete record and properly present and perfect his appeal and in support of said motion would
show as follows:

                                                 L
     Texas Rules of Appellate Procedure; Rule 44.4 requires the Court of Appeals to remand the
appealback to the trial court, ifthe Appellant claimsthat the Clerk's Record is incomplete.

     In this case Appellant needs a copy of the list of items marked into evidence that are
biological in nature including but not limited to hair samples, saliva, articles ofclothing, any
S.A.N.E. test or reports, etc. that could be exculpatory in nature.

                                                II.

     Appellant, also seeks to abate the appeal in order to file his Motion for a New Trial based
upon ineffective assistance ofdefense counsel and/or appellate counsel; Rule 21.3 of T.R.A.P.
procedure permits the appellate courts to abate the appeal for a new trial in conjunction with §
40.001 of the Code of Criminal Procedure.




                                                 [11
                                         PRAYER

      WHEREFORE, Premises considered the Appellant prays this Court will grant this Motion
to Abate to prove his innocence, pursuant to Rule 21.3 of T.R.A.P. and § 40.001 ofT.C.C.P. And
any remedy that he is entitled to in equity and in law.

                                                    Respectfully Submitted,


                                                    RandfAtes #1578210
                                                    Nathaniel J. Neal Unit
                                                    9055 Spur 591
                                                    Amarillo, Texas 79107




                                              [2]
                      >•
                      1-
                      y
                                     ?Z
                      I?   tA
                                     a
                      9
                                =\

                      _i
                           2         i
                                      ^
                                     2

                                      o




     •pO         o»
     j>          2
     CD
           ^     T3

     a     %
53         rz)   T\
     ^

           1
-4

                 3
>
           $     f
                 ^